929 So.2d 1087 (2006)
Reginald CATLIN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-750.
District Court of Appeal of Florida, Fourth District.
April 19, 2006.
Reginald Catlin, Miami, pro se.
No appearance required for appellee.
*1088 PER CURIAM.
The denial of Appellant's rule 3.800(a) motion to correct illegal sentence is affirmed, without prejudice to raise the claim of a violation of the plea agreement in a legally sufficient motion under Florida Rule of Criminal Procedure 3.850. See Cowart v. State, 749 So.2d 506 (Fla. 2d DCA 1999); Lee v. State, 637 So.2d 391 (Fla. 4th DCA 1994).
STEVENSON, C.J., STONE and TAYLOR, JJ., concur.